Citation Nr: 0615314	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  02-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from April 1975 to March 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO declined to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.  In February 2004, the veteran appeared and his 
wife testified at a Travel Board hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A copy of the transcript of that 
hearing is in the claims file.  In a decision dated May 2005, 
the Board reopened the claim and remanded the case to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.  In a supplemental statement of the 
case (SSOC) dated September 2005, the AMC denied the claim of 
entitlement to service connection for residuals of a head 
injury, and returned the case to the Board for further 
appellate review.  In the September 2005 SSOC, the AMC also 
certified for appeal an issue of entitlement to service 
connection for residuals of a low back injury.  That issue 
was finally decided by the Board's decision in May 2005, and 
is not currently on appeal before the Board.

In the May 2005 decision, the Board referred the issue of 
reopening claims of entitlement to service connection for 
obsessive-compulsive disorder, anxiety disorder and 
personality disorder for appropriate development and 
adjudication.  No action was taken on these claims, and they 
are referred again for appropriate action.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The veteran and his 
representative will be notified in any additional action is 
required on their part.


REMAND

The veteran claims entitlement to service connection for 
residuals from two separate head injuries in service.  With 
respect to a head injury that occurred in the time frame from 
1976 to 1978, he alleges a hospitalization at Letterman Army 
Medical Center.  His service medical records do not include 
such records and, in September 2005, the National Personnel 
Records Center (NPRC) informed VA that a direct search at 
that facility failed to disclose the existence of such 
records.

In March 2006, the Board received communication from the 
veteran contending that two additional records were generated 
that would serve to corroborate that the alleged incident(s) 
occurred - he indicates that investigations were conducted by 
both the military police and the Army Criminal Investigation 
Division (CID).  He has requested VA assistance in obtaining 
the investigation reports of the alleged head injuries from 
both the military police and the Army CID.  He also alleges 
that additional service medical records exist from the Mental 
Health Hygiene Clinic at Fort Sam Houston in San Antonio, 
Texas from approximately August 1980 to March 1982.  The 
case, therefore, is remanded in order to assist the veteran 
in locating specifically identified records claimed to be in 
the possession of a federal agency.  38 C.F.R. 
§ 3.159(c)(2)(2005).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Assist the veteran in obtaining the 
following records in the possession of 
a federal agency:
      a) complete VA clinic records from 
the San Antonio, Texas VA Medical 
Center (VAMC) since August 2002;
      b) request complete records from 
the Mental Hygiene Clinic at Fort Sam 
Houston in San Antonio, Texas from 
approximately August 1980 to March 
1982;
      c) associate with the claims 
folder the veteran's service personnel 
records;
      d) conduct a search for any 
available military police records 
related to the veteran's claimed head 
injury between the time period of 1976 
to 1978; and 
      e) conduct a search for any 
available records from the Army 
Criminal Investigation Division (CID) 
related to the veteran's claimed head 
injury between the time period of 1976 
to 1978.

2.  If and only if the records 
establish that the veteran suffered a 
head injury in service, then schedule 
the veteran for an examination in order 
to ascertain if the veteran suffers 
from any residuals of a head injury, 
and, if so, whether or not they are 
related to service.  All indicated 
tests should be conducted, and the 
examiner should review the claims 
folder.  If residuals of a head injury 
are diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
the veteran's current residuals of head 
injury are related to service.  A 
complete rationale for any opinion 
offered should be included.

3.  Thereafter, readjudicate the 
veteran's claim, including reviewing 
all newly obtained evidence.  If any 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of 
the case (SSOC) and allowed an 
appropriate period of time for a 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


